DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Paul Schwarz on 12/03/2020. 
The application has been amended as follows: 
Claim 1 is amended as follows:
A feeding tube comprising: 
a feeding lumen for supplying substances or pressure to a subject's stomach and/or duodenum, through the esophagus; 
a sensor lumen; and 

a sensor body comprising a core positioned at a distal end of said sensor lumen, 
and a twisted wire extending along the feeding tube's length; wherein an RF induced heating of said feeding tube in an MRI environment is below 5 degrees Celsius;

wherein the length of the feeding tube is at least 900 mm; and
wherein the electromagnetic sensor enables monitoring of a position and/or path the feeding tube, when subject to an electromagnetic field[[;]]. 


Allowable Subject Matter
Claims 1-4, 6-9, 12-19 are allowed over the prior art of record(s).
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record(s) is/are Elia et al. (US 2010/0030133), Sutaria et al. (US 2018/0078195), Besser et al. (US 2018/0049950), Gabriel (US 2014/0180252).
Regarding claim 1, Elia, Sutaria, Besser, Gabriel fail to disclose/teach among all the limitation or render obvious a feeding tube comprising an electromagnetic sensor with a sensor body and a twisted wire wherein an RF induced heating of the feeding tube in an MRI environment is below 5 degrees Celsius, in combination with the total structure and function as claimed. Elia/ Besser/Gabriel only disclose a feeding tube with an electromagnetic sensor without a twisted wire. Sutaria only discloses a feeding tube with one or more sensors. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783